Case 3:20-cv-00276-TJC-JBT Document 12 Filed 02/02/21 Page 1 of 8 PageID 198




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   ELIJAH LACAL UNION,

            Petitioner,

   v.                                                Case No. 3:20-cv-276-TJC-JBT

   SECRETARY, FLORIDA
   DEPARTMENT OF CORRECTIONS,
   et al.,

           Respondents.
   ________________________________

                                        ORDER
   I.    Status

         Petitioner, an inmate of the Florida penal system, initiated this action by

   filing a pro se Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a

   Person in State Custody (Doc. 1).1 Petitioner challenges a state court (Duval

   County, Florida) judgment of conviction for aggravated battery for which he is

   serving a 30-year term of incarceration. Respondents argue that the Petition is

   untimely filed and request dismissal of this case on that basis (Doc. 7).2

   Petitioner filed a Reply (Doc. 11). This case is ripe for review.


   1For all documents filed in this case, the Court cites to the page numbers as
   assigned by the Court’s electronic case filing system.
   2 Attached to the Response are several exhibits (Docs. 7-1 to 7-10). The Court
   cites to the exhibits as “Resp. Ex.”
Case 3:20-cv-00276-TJC-JBT Document 12 Filed 02/02/21 Page 2 of 8 PageID 199




         II.   One-Year Limitations Period

         The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

   amended 28 U.S.C. § 2244 by adding the following subsection:

               (d)(1) A 1-year period of limitation shall apply to an
               application for a writ of habeas corpus by a person in
               custody pursuant to the judgment of a State court.
               The limitation period shall run from the latest of--

                    (A) the date on which the judgment
                    became final by the conclusion of direct
                    review or the expiration of the time for
                    seeking such review;

                    (B) the date on which the impediment to
                    filing an application created by State
                    action in violation of the Constitution or
                    laws of the United States is removed, if
                    the applicant was prevented from filing by
                    such State action;

                    (C) the date on which the constitutional
                    right asserted was initially recognized by
                    the Supreme Court, if the right has been
                    newly recognized by the Supreme Court
                    and made retroactively applicable to cases
                    on collateral review; or

                    (D) the date on which the factual predicate
                    of the claim or claims presented could
                    have been discovered through the exercise
                    of due diligence.

               (2) The time during which a properly filed application
               for State post-conviction or other collateral review
               with respect to the pertinent judgment or claim is


                                         2
Case 3:20-cv-00276-TJC-JBT Document 12 Filed 02/02/21 Page 3 of 8 PageID 200




                pending shall not be counted toward any period of
                limitation under this subsection.

   28 U.S.C. § 2244(d).

   III.   Analysis

          Following a jury trial, the state court entered judgment on August 13,

   2015, sentencing Petitioner to 30 years of imprisonment as a habitual felony

   offender. Resp. Ex. 1 at 6-12. On October 14, 2016, the First District Court of

   Appeal per curiam affirmed Petitioner’s judgment of conviction without a

   written opinion. Resp. Ex. 3. His judgment and sentence became final ninety

   days later on January 12, 2017.3 See Clay v. United States, 537 U.S. 522 (2003);

   Close v. United States, 336 F.3d 1283, 1285 (11th Cir. 2003) (“According to rules

   of the Supreme Court, a petition for certiorari must be filed within 90 days of

   the appellate court’s entry of judgment on the appeal or, if a motion for

   rehearing is timely filed, within 90 days of the appellate court’s denial of that

   motion.” (citing Supreme Court Rule 13.3)). His federal one-year limitations

   period began to run the next day, January 13, 2017.

          Petitioner’s one-year period ran for 227 days, until it was tolled on August

   28, 2017, when he filed a petition alleging ineffective assistance of appellate

   counsel and a motion for postconviction relief under Florida Rule of Criminal



   3Respondents’ calculations are inaccurate in multiple ways. Nevertheless,
   under the Court’s calculation, the Petition is untimely.

                                            3
Case 3:20-cv-00276-TJC-JBT Document 12 Filed 02/02/21 Page 4 of 8 PageID 201




   Procedure 3.850. Resp. Exs. 5, 9.4 Petitioner’s one-year limitations period

   remained tolled through October 24, 2019, when the First DCA issued its

   mandate after per curiam affirming the denial of Petitioner’s Rule 3.850 motion.

   Resp. Ex. 10.5 Petitioner’s one-year period continued to run the following day,

   October 25, 2019, and it ran for another 138 days until its expiration on March

   11, 2020.6 The Petition, filed on March 16, 2020, is untimely.




   4 A review of Petitioner’s state court docket reflects that on December 7, 2016
   (mailbox rule), Petitioner filed a Rule 3.800(c) motion, and on February 16,
   2017, the state court denied the motion because it was not timely filed. See
   Resp. Ex. 1 at 2; see also State of Florida v. Union, No. 16-2015-cf-752 (Fla. 4th
   Cir. Ct.). Thus, this motion had no tolling effect on his one-year limitations
   period. See Pace v. DiGuglielmo, 544 U.S. 408, 414 (2005) (holding that a state
   postconviction motion that is rejected by the state court as untimely filed is not
   “properly filed” for purposes of § 2244(d)(2)).
   5 In the meantime, on October 12, 2017, the First DCA denied on the merits
   Petitioner’s petition alleging ineffective assistance of appellate counsel. Resp.
   Ex. 6. Petitioner did not file a request for rehearing, Resp. Ex. 4, and the DCA
   was not required to issue a mandate. See Felton v. Florida, 153 F. App’x 620,
   621 (11th Cir. 2005) (recognizing that no mandate is required in an “original
   proceeding” filed in a DCA; for example, a state habeas petition alleging
   ineffective assistance of appellate counsel). Regardless, because Petitioner’s
   Rule 3.850 proceeding was ongoing, his one-year limitations period remained
   tolled.
   6 A review of the state court docket shows that Petitioner filed a Rule 3.800(a)
   motion on April 28, 2020 (mailbox rule). See Resp. Ex. 1 at 2; see also Union,
   No. 16-2015-cf-752. This motion had no effect on the one-year limitations
   period, as the period was already expired. See Sibley v. Culliver, 377 F.3d 1196,
   1204 (11th Cir. 2004) (stating where a state prisoner files postconviction
   motions in state court after the AEDPA limitations period has expired, those
   filings cannot toll the limitations period because “once a deadline has expired,
   there is nothing left to toll”).

                                           4
Case 3:20-cv-00276-TJC-JBT Document 12 Filed 02/02/21 Page 5 of 8 PageID 202




         Petitioner argues that his Petition was timely filed, because “a judgment

   against a criminal defendant becomes final upon issuance of the mandate on

   direct appeal.” Doc. 11 at 2. Petitioner is mistaken.7 Even though Petitioner did

   not seek a writ of certiorari in the United States Supreme Court, his conviction

   and sentence became final 90 days after the First DCA issued its opinion on

   direct appeal, rather than after the mandate. See Chavers v. Sec’y, Fla. Dep’t

   of Corr., 468 F.3d 1273, 1275 (11th Cir. 2006) (holding “that the entry of

   judgment, and not the issuance of the mandate, is the event that starts the

   running of time for seeking Supreme Court review, within the meaning of

   Supreme Court Rule 13.3 and 28 U.S.C. § 2244(d)(1)(A)”); see also U.S. Sup. Ct.

   R. 13.3 (“The time to file a petition for a writ of certiorari runs from the date of

   entry of the judgment or order sought to be reviewed, and not from the issuance

   date of the mandate.”).

         Petitioner does not argue that he is entitled to equitable tolling.

   Nevertheless, even if Petitioner was diligently pursuing his rights,8 he does not



   7 The state court cases he relies upon discuss when a judgment and sentence
   become final for purposes of filing a motion for postconviction relief. Petitioner
   also cites one Eleventh Circuit case: Tinker v. Moore, 255 F.3d 1331 (11th Cir.
   2001). See Doc. 11 at 2 n.1. As recognized in Sallie v. Humphrey, 789 F. Supp.
   2d 1351, 1354-57 (M.D. Ga. 2011), Tinker is distinguishable, and it was decided
   before the United States Supreme Court’s decision in Clay, 537 U.S. 522
   (addressing the issue of finality).
   8Although Petitioner was only five days late in filing his Petition, he had 138
   days to do so after his Rule 3.850 proceeding was complete.

                                            5
Case 3:20-cv-00276-TJC-JBT Document 12 Filed 02/02/21 Page 6 of 8 PageID 203




   allege any facts that would suggest extraordinary circumstances stood in his

   way. See Cadet v. Fla. Dep’t of Corr., 853 F.3d 1216, 1221 (11th Cir. 2017) (“To

   warrant th[e] extraordinary remedy [of equitable tolling], a petitioner must

   demonstrate (1) that he has been pursuing his rights diligently, and (2) that

   some extraordinary circumstance stood in his way and prevented timely filing.”

   (internal quotations and citation omitted)). Rather, he simply miscalculated the

   one-year limitations period. But his pro se status and miscalculation of the one-

   year limitations period are insufficient to justify the extraordinary remedy of

   equitable tolling. See Moore v. Frazier, 605 F. App’x 863, 868 (11th Cir. 2015)

   (recognizing that pro se litigants “are deemed to know of the one-year statute

   of limitations,” and “a lack of a legal education” has never been sufficient to

   excuse untimely filing (internal quotations and citations omitted)); Perez v.

   Florida, 519 F. App’x 995, 997 (11th Cir. 2013) (“[W]e have not accepted a lack

   of a legal education and related confusion or ignorance about the law as excuses

   for a failure to file in a timely fashion.”); Rich v. Dep’t of Corr. State of Fla., 317

   F. App’x 881, 883 (11th Cir. 2008) (recognizing that a petitioner’s “pro se status

   and . . . conformity with state law are not extraordinary circumstances”).

   Petitioner also does not make any showing of actual innocence. See Rozzelle v.

   Sec’y Fla. Dep’t of Corr., 672 F.3d 1000, 1011 (11th Cir. 2012). Thus, this case

   is due to be dismissed with prejudice as untimely.

         Accordingly, it is

                                             6
Case 3:20-cv-00276-TJC-JBT Document 12 Filed 02/02/21 Page 7 of 8 PageID 204




         ORDERED:

         1.    This case is DISMISSED with prejudice.

         2.    The Clerk shall enter judgment accordingly, terminate any

   pending motions, and close this case.

         3.    If Petitioner appeals this Order, the Court denies a certificate of

   appealability. Because the Court has determined that a certificate of

   appealability is not warranted, the Clerk shall terminate from the pending

   motions report any motion to proceed on appeal as a pauper that may be filed

   in this case. Such termination shall serve as a denial of the motion.9

         DONE AND ORDERED at Jacksonville, Florida, this 2nd day of

   February, 2021.




   9 The Court should issue a certificate of appealability only if Petitioner makes
   “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
   2253(c)(2). To make this substantial showing, Petitioner “must demonstrate
   that reasonable jurists would find the district court’s assessment of the
   constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282
   (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues
   presented were ‘adequate to deserve encouragement to proceed further.’”
   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle,
   463 U.S. 880, 893 n.4 (1983)). Here, after consideration of the record as a whole,
   the Court will deny a certificate of appealability.

                                           7
Case 3:20-cv-00276-TJC-JBT Document 12 Filed 02/02/21 Page 8 of 8 PageID 205




   JAX-3 1/29
   c:
   Elijah LaCal Union, #468070
   Counsel of Record




                                         8
